Citation Nr: 0733350	
Decision Date: 10/24/07    Archive Date: 11/02/07	

DOCKET NO.  04-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder, secondary to the service-connected left femur 
fracture.   

2.  Entitlement to an increased evaluation for postoperative 
residuals of a left femur fracture, currently evaluated at 10 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from November 1985 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, that denied the benefits sought on appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a left 
ankle disorder secondary to the service-connected left femur 
fracture will be addressed in the remand portion of this 
decision, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part.


FINDINGS OF FACT

1.  The residuals of the veteran's left femur fracture have 
not manifested limitation of flexion of the thigh to 
30 degrees, limitation of abduction of the thigh with motion 
loss beyond 10 degrees, limitation of flexion of the leg to 
30 degrees or limitation of extension of the leg to 15 
degrees.  

2.  The veteran's left femur disability is not shown to be 
production of moderate knee or hip disability.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
postoperative residuals of a left femur fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5255 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in June 2003.  While this notice does not 
provide any information concerning the evaluation that could 
be assigned should a higher evaluation be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his left femur disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

A rating decision dated in January 1997 granted service 
connection for postoperative residuals of a left femur 
fracture.  That rating decision assigned a noncompensable 
evaluation under Diagnostic Code 5255.  That evaluation 
remained in effect until a rating decision dated in 
September 2004, during the course of this appeal, increased 
the evaluation from noncompensable to 10 percent.  

Under Diagnostic Code 5255, a 10 percent evaluation is for 
assignment for impairment of the femur characterized as a 
malunion with evidence reflective of slight knee or hip 
disability.  A 20 percent evaluation is for assignment with 
evidence of a moderate knee or hip disability, and a 
30 percent evaluation with evidence of a marked knee or hip 
disability.  

For disabilities of the hip, a 10 percent evaluation is for 
assignment when flexion of the thigh is limited to 45 
degrees, a 20 percent evaluation when flexion is limited to 
30 degrees, and a 30 percent evaluation when flexion is 
limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  In addition, a 20 percent evaluation could be 
assigned for limitation of abduction of the thigh with motion 
loss beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253.  

With respect to disability of the knee, a 10 percent 
evaluation is for assignment when there is limitation of 
flexion to 45 degrees, a 20 percent evaluation when flexion 
is limited to 30 degrees and a 30 percent evaluation when 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  In addition, a 10 percent evaluation 
may be assigned when extension of the leg is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees and a 30 percent evaluation when extension of 
the leg is limited to 20 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Furthermore, if the knee disability is 
productive of recurrent subluxation or lateral instability, 
disability evaluations of 10, 20 and 30 percent may be 
assigned for slight, moderate and severe impairment, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation for his left 
femur disability consists of VA medical records, including 
the report of a VA examination performed in July 2003 
specifically to assess the severity of the veteran's 
disability.  However, the VA outpatient treatment records 
address primarily complaints the veteran has with his left 
ankle and contained limited clinical findings with which to 
evaluate the severity of the veteran's left femur fracture.  
As such, the July 2003 VA examination contains the most 
probative evidence for consideration.  


The report of the July 2003 VA examination shows the veteran 
reported that he experienced a constant dull pain in his hips 
that he described as 4/10.  He also complained of weakness, 
stiffness, swelling, heat, redness, instability, locking, 
fatigability and lack of endurance.  The veteran also 
reported that he experienced flareups at work in which the 
pain would go from 4/10 to 8/10 on the pain scale.  The 
veteran reported the pain would last until he returned home 
took a shower and either went to bed or lay down.  The 
examiner estimated that there was no additional limitation of 
motion or function during periods of flareups.  There were no 
episodes of dislocation or recurrent subluxation.  

On physical examination the veteran was noted to be able to 
perform range of motions, but guarded against passive range 
of motion of the left knee.  The veteran also had some 
guarding of movement with the right, but not as resistant as 
the left.  There was no edema, effusion, instability, 
weakness, tenderness, redness, heat or abnormal movement 
noted.  The examiner observed that the veteran wore "flip 
flops" to the examination and that no unusual shoe wear was 
noted.  The veteran's gait had no noticeable limp, although 
the veteran reported that he felt he was limping by the end 
of the work day.  The veteran was able to perform five 
repetitive deep knee bends, but was struggling to stand after 
the third bend.  There was an audible crepitus during the 
exercise and the veteran rated his pain as 6/10 in the left 
and 7/10 in the right.  The veteran was able to perform toe 
walking without pain, but heel walking caused pain in the 
ankle and hip.  

Range of motion of the left hip was described as 0 to 
20 degrees of extension, with normal extension from 0 to 
30 degrees.  Adduction was from 0 to 30 degrees with normal 
described as 0 to 25 degrees.  Abduction was from 0 to 35 
degrees with normal reported to be 0 to 45 degrees.  External 
rotation was from 0 to 55 degrees and normal rotation 
reported to be 0 to 60 degrees.  Internal rotation was from 0 
to 40 degrees, with normal rotation reported to be 0 to 
40 degrees.  Flexion of the knee was reported to be 0 to 122 
degrees with pain at the end of motion with normal knee 
motion described as 0 to 140 degrees.  There was no 
instability of the ankle.  Examination also disclosed that 
the length of the left leg was 97.5 cm and that the right was 
99.5 cm.  X-rays of the hips showed no evidence of a new 
fracture or dislocation and there was cortical thickening of 
the left femoral shaft to a previous trauma and 
intramedullary rod, which had been removed.  X-rays of the 
knees was essentially negative.  The diagnosis following the 
examination was open reduction, internal fixation of the left 
femur with residual leg length discrepancy.  

An evaluation in excess of 10 percent for the veteran's left 
femur fracture is not shown to be warranted.  While the 
veteran was noted to have reported that he experienced pain 
of his left lower extremity, including the hip and knee, and 
that he had some limitation of motion and some pain on 
motion, examination did not show that the veteran had the 
requisite limitation of motion to warrant an evaluation in 
excess of the 10 percent assigned by the RO.  More 
specifically, examination has not shown that, with respect to 
the hip, flexion of the thigh was limited to 30 degrees or 
that there was limitation of abduction of the thigh with 
motion loss beyond 10 degrees.  Furthermore, examination of 
the knee did not disclose that flexion was limited to 
30 degrees or that extension was limited to 15 degrees.  
While the veteran and the examiner both indicated that there 
were flareups associated with the disability, the examiner 
specifically indicated that there was no additional 
limitation or functional impairment during flareups.  
Therefore, the  evidence does not demonstrate that the 
veteran's disability is production of either a moderate knee 
or hip disability, thereby warranting the assignment of a 
20 percent evaluation.  


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a left femur fracture have not been met.  


REMAND

A March 2007 rating decision continued the denial of service 
connection for a left ankle disorder as secondary to the 
service-connected left femur fracture.  The veteran expressed 
disagreement with that determination and the RO issued a 
Statement of the Case in April 2007.  However, a VA Form 9 
(Appeal to Board of Veterans' Appeals) had not been received 
by the time the case was transferred to the Board for 
appellate review.  Subsequently, a VA Form 9 was received by 
the RO and forwarded to the Board.  

The VA Form 9, which was received after the veteran's hearing 
before the BVA at the RO in March 2007, requested a hearing 
before the BVA at the RO in connection with his claim for 
service connection for a left ankle disorder.  Since the 
failure to afford the veteran a hearing pursuant to his 
request could result in any decision issued by the Board 
being vacated, 38 C.F.R. § 20.904(a)(3), this matter must be 
returned to afford the veteran the hearing he has requested 
in connection with that claim.  

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:  

The veteran should be afforded a hearing 
before a Veterans Law Judge at the RO at 
the earliest available opportunity in 
connection with his claim for service 
connection for a left ankle disorder.  

The purpose of this REMAND is to obtain additional 
development, and ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


